       Case 9:15-cr-00013-DLC Document 137 Filed 05/14/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 15-13-M-DLC

             Plaintiff,

       vs.                                               ORDER

ALBERT PEDRO JAQUEZ, JR.,

             Defendant.


      Defendant Jaquez moves the Court for emergency compassionate release

under 18 U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. He is

currently serving a 120-month sentence for a federal drug crime. See Am.

Judgment (Doc. 121). His current projected release date is February 16, 2024. See

Inmate Locator, www.bop.gov/inmateloc (accessed May 14, 2020).

      Jaquez is incarcerated at FCI Terminal Island. On May 7, 2020, the Bureau

of Prisons’ interactive map indicated 621 inmates and 15 staff members at

Terminal Island had tested positive for the virus that causes COVID-19. This

figure increased by 82 inmates in the next week.

      Today, the same map indicates Terminal Island has 140 “active cases,” with

562 inmates “recovered,” presumably meaning they no longer test positive for the

                                        1
        Case 9:15-cr-00013-DLC Document 137 Filed 05/14/20 Page 2 of 4



virus. Fifteen staff members still test positive. Seven inmates have died. See

Interactive Map, www.bop.gov/coronavirus (accessed May 14, 2020).

      The change in this basic information, distinguishing between active cases

and people who were but are no longer positive, serves to emphasize that the

situation is evolving rapidly. Judges and lawyers are not well-suited to make

important decisions on an emergency basis when basic information is in flux.

      The situation also is easily misapprehended. For instance, counsel asserts

that “[c]ompared to the rest of the United States . . . the BOP’s policies have

amounted to almost a 700% increase in the infection rate.” Reply (Doc. 136) at 7.

It could be the case that one or more of BOP’s “policies” actually increase the rate

of infection, especially when little about the virus or disease is thoroughly

understood. Nothing counsel has presented to the Court supports that conclusion.

As counsel recognizes, see id., testing more people increases the number of

infections detected. To leap from there to the proposition that BOP’s policies

increase the rate of infection is unwarranted.

      Prison is a fertile environment for all infectious diseases, but imprisonment

is a firmly entrenched social policy (not BOP policy). People go to federal prison

when evidence of significant quality and quantity indicates they committed serious

crimes and pose a danger to other members of the community. Releasing everyone

                                          2
           Case 9:15-cr-00013-DLC Document 137 Filed 05/14/20 Page 3 of 4



is not a good answer to the real and frightening prospect of infection, so each

prisoner must show that releasing him is a good answer.

       Jaquez appears to have supportive family and friends and a good life waiting

for him when he is released. See, e.g., Reply Ex. A (Doc. 136-1) at 3–5; Br. in

Supp. (Doc. 133) at 11–12. But counsel has not even mentioned the concerning

facts the Court pointed out in its previous Order:

       [Jaquez] is more than three and a half years away from his release
       date. 1 This is not a matter of insisting on “punishment.” The length
       of the sentence indicates the seriousness of the crime and the potential
       danger the defendant poses to society. In addition, Jaquez has a prior
       conviction for second-degree murder. See Presentence Report ¶ 62.
       Reducing his sentence to time served would be a significant step.

Order (Doc. 134) at 2.

       Jaquez committed the federal drug offense after his now five-year-old

daughter was born. See Presentence Report ¶ 76. His offense consisted of a series

of drug transactions, all accomplished while he was on supervision following

release from prison on the second-degree murder conviction. See, e.g., id. ¶¶ 26–

35, 40–42, 64. The Court does not want Jaquez to contract the virus or develop the

disease. But he has not persuaded the Court that he is “not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g).”


       1
        Counsel suggests the sentence is “less than two years now.” Reply (Doc. 136) at 8.
That may be correct, but she does not explain how she arrived at that figure.
                                              3
       Case 9:15-cr-00013-DLC Document 137 Filed 05/14/20 Page 4 of 4



U.S.S.G. § 1B1.13(2). Reducing his sentence to time served would be inconsistent

with the guideline and statute. See 18 U.S.C. § 3582(c)(1)(A).


      Accordingly, IT IS ORDERED that Jaquez’s emergency motion for a

reduced sentence (Doc. 132) is DENIED.

      DATED this 14th day of May, 2020.




                                        4
